DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US Pub No. 20210092265.

As to claim 1 Li discloses a multi-camera apparatus comprising: 
a driving base in which a movement path is formed (Fig. 1: 400; [0068], [0070]-[0071]); 
at least one camera mount, each of which includes a respective camera module mounted therein, and is configured to contact the driving base and move along the movement path (Fig. 1-3: brackets (mounts) 200 and camera modules 300); and 
a shaft provided at a center of the driving base and coupled to the driving base (Fig. 2: 100; [0029] – cylindrical component (shaft) 100), 
wherein each of the at least one camera mount is connected to the shaft and configured to move along a circumference of the driving base with the shaft as a rotational center ([0030] – camera mounts rotate around cylindrical component 100).  

As to claim 2 Li discloses that the at least one camera mount is a plurality of camera mounts, the plurality of camera mounts comprise a plurality of camera mounting bodies such that each camera mount comprises a respective camera mounting body, from among the plurality of camera mounting bodies, in which the respective camera module is mounted, and the plurality of camera mounts further comprise connectors such that each camera mount comprises a connector, from among the connectors, coupled to the respective camera mounting body of the camera mount and connected to the shaft (Fig. 2 and its description).  

As to claim 3 Li discloses that the connectors of the plurality of camera mounts are each formed in a ring shape, are each connected to the shaft, and surround the shaft (Fig. 2; [0034]).  

As to claim 4 Li discloses that the connectors of the plurality of camera mounts are stacked along a longitudinal central axis of the shaft (Fig. 2 and Fig. 4).  

As to claim 5 Li discloses that the shaft comprises: a shaft body arranged inside each of the connectors of the plurality of camera mounts (Fig. 2: 100); and a shaft cover having a larger area than a cross-sectional area of the shaft 26body and coupled to an end of the shaft body (Fig. 2: 130; [0055] – cap 130.  Fig. 5 shows the cap (cover) having a larger area than the hollow shaft body).  

As to claim 6 Li discloses a regulator which is arranged outside the shaft body to face the shaft cover, is configured to contact at least one from among the connectors of the plurality of camera mounts, and regulates locations of the connectors of the plurality of camera mounts ([0079] – gap compensating elastic pads 213 contact camera mount ferrules and regulate connector locations).  

As to claim 7 Li discloses that the regulator has an elastic restoring force from the driving base toward the shaft cover and pushes the connectors of the plurality of camera mounts toward the shaft cover ([0079] – elastic contact between ferrules push topmost ferrules toward the shaft cover).  

As to claim 14 Li discloses a cover covering the driving base and the at least one camera mount, wherein the cover is coupled to the shaft ([0052]; Fig. 1: 500).  

As to claim 15 Li discloses that the cover is formed in a dome shape (Fig. 1).  

As to claim 16 Li discloses that a bent portion formed in the cover is connected to the shaft, and the bent portion has a predetermined radius of curvature (Fig. 1: 510; [0052] and [0061]).  

As to claim 17 see rejection of claim 1.  Li further discloses an image capturing system comprising: a plate; and a multi-camera apparatus mounted to the plate, wherein the plate is fixed outside the multi-camera apparatus (Fig. 1 and its description).

As to claim 18 see rejection of claim 1.  Li further discloses that the camera mount comprises a camera mounting body that includes the camera module mounted therein, and the camera mount further comprises a connector coupled to the camera mounting body and connected to the shaft (Fig. 3 and its description).  

As to claim 19 see rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li.

As to claims 8-10 Li fails to disclose that the regulator comprises: a regulating plate arranged below the connectors such that the connectors are located between the shaft cover and the regulating plate; and an elastic member (wherein the elastic member includes a coil spring, claim 9) including an elastic material and configured to push the regulating plate toward the shaft cover, and an inserter formed in the regulating plate projects toward the elastic member, and the inserter is inserted into the elastic member.  However, official notice is taken that all claimed details of this type of regulating mechanism were well known in the art at the time the invention was effectively filed.  Therefore it would have been obvious to a skilled artisan to modify the system of Li to include this, the rationale being to ensure that the four camera modules are properly secured to the central cylinder.

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Guyot et al., US Pub No. 20180316843.

As to claim 11 Li fails to disclose that the plurality of camera mounts further comprises power transmitters such that a power transmitter, from among the power transmitters, is provided with a respective camera mount from among the camera mounting bodies, each power transmitter from among the power transmitter is configured to receive power from outside and transmit the power to a respective one of the plurality of camera mounting bodies so as to cause the respective one of the plurality of camera mounting bodies to move on the driving base, and  27each of the power transmitters comprises a motor.  
However, in an analogous art, Guyot discloses a camera that comprises power transmitters such that a power transmitter, from among the power transmitters, is provided with a respective camera mount from among the camera mounting bodies, each power transmitter from among the power transmitter is configured to receive power from outside and transmit the power to a respective one of the plurality of camera mounting bodies so as to cause the respective one of the plurality of camera mounting bodies to move on the driving base, and  27each of the power transmitters comprises a motor ([0044]-[0046]; Fig. 19-21 – power is transferred to the motor to rotate the camera mounting body along the annular gear track 62).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Li with the teachings of Guyot in order to enable powered pan control of the cameras, thereby increasing user convenience.  The skilled artisan would have been motivated by the disclosure of Guyot to modify Li to include powered rotational of each camera module, as doing so would result in an improved system that did not require manual P-direction adjustments.

As to claim 12 Guyot discloses that the power transmitters interlock with the driving base and transmit the power to each of the plurality of camera mounting bodies, respectively, so that each of the plurality of camera mounting bodies move along the circumference of the driving base (Fig. 19-21 and their description).  

As to claim 13 Guyot discloses that a gear is formed along an inner circumferential surface of the driving base and the power transmitter interlock with the gear (Fig. 21: 62; [0046]).  


As to claim 20 see rejection of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J HANCE/Primary Examiner, Art Unit 2423